Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 1 of 17




                     EXHIBIT A
                                                                                                                                                      SUM-100
                      Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 2 of 17
                                           SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                                          E-FILED
(AVISO AL DEMANDADO):

 SYNCHRONY BANK, and DOES 1-20, Inclusive,                                                                                    3/28/2019
                                                                                                                        3/27/2019 4:13 PM
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTÁ DEMANDANDO EL DEMANDANTE):                                                                            Superior Court of California
                                                                                                                  County of Fresno
 ANGELICA FIGUEROA
                                                                                                                         By: S. Lout, Deputy

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
 continuación.
    Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
 que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrá quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:
(El nombre y dirección de la corte es):
                                                                                                         (Número del Caso):   19CECL03135
Superior Court of California, County of Fresno
B.F. Sisk Courthouse
1130 O Street, Fresno, CA 93721
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
Abbas Kazerounian, Mona Amini, Kazerouni Law Group, APC, 245 Fischer Ave, D1, Costa Mesa, CA 92626
                                                                               Tel: (800) 400-6808
DATE:                                                                Clerk, by                                                                         , Deputy
(Fecha) 3/28/2019                                                    (Secretario) S. Lout                                                               (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1.      as an individual defendant.
                                  2.      as the person sued under the fictitious name of (specify):


                                      3.        on behalf of (specify):

                                           under:         CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                        other (specify):
                                      4.        by personal delivery on (date):
                                                                                                                                                          Page 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                      SUMMONS                                                   Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                  www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
                                        Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 3 of 17


                                 1 KAZEROUNI LAW GROUP, APC                               E-FILED
                                   Abbas Kazerounian, Esq. (SBN: 249203)               3/27/2019 4:13 PM
                                 2 ak@kazlg.com
                                   Mona Amini, Esq. (SBN: 296829)               Superior Court of California
                                 3 mona@kazlg.com                                      County of Fresno
                                   245 Fischer Avenue, Unit D1
                                 4 Costa Mesa, CA 92626                                By: S. Lout, Deputy
                                   Telephone: (800) 400-6808
                                 5 Facsimile: (800) 520-5523

                                 6 HYDE & SWIGART
                                   Joshua B. Swigart, Esq. (SBN: 225557)
                                 7 josh@westcoastlitigation.com
                                   2221 Camino Del Rio South, Suite 101
                                 8 San Diego, CA 92108-3551
                                   Telephone: (619) 233-7770
                                 9 Facsimile: (619) 297-1022

                                10 Attorneys for Plaintiff,
                                   Angelica Figueroa
                                11
                                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12                      FOR THE COUNTY OF FRESNO – LIMITED CIVIL
     COSTA MESA, CA 92626




                                13 ANGELICA FIGUEROA,                            Case No.:
                                14
                                                            Plaintiff,           COMPLAINT FOR VIOLATIONS OF:
                                15
                                            vs.                                  1) THE ROSENTHAL FAIR DEBT
                                16                                                  COLLECTION PRACTICES ACT, CAL
                                   SYNCHRONY BANK, and DOES 1-20,                   CIV. CODE §§ 1788, ET SEQ.;
                                17 Inclusive,
                                                                                 2) THE TELEPHONE CONSUMER
                                18                                                  PROTECTION ACT, 47 U.S.C. §§ 227,
                                                           Defendant(s).            ET SEQ.; AND
                                19
                                                                                 3) NEGLIGENCE
                                20
                                                                                  JURY TRIAL DEMANDED
                                21

                                22 //

                                23 //

                                24 //

                                25 //

                                26 //

                                27

                                28

                                                                              -1-
                                                                           COMPLAINT
                                         Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 4 of 17


                                 1                                                INTRODUCTION

                                 2 1.        Plaintiff ANGELICA FIGUEROA (“Plaintiff”), by and through his attorneys, brings this

                                 3           individual complaint for damages and any other available legal or equitable remedies, to

                                 4           challenge the actions of SYNCHRONY BANK (“Defendant”) for unlawfully and abusively

                                 5           attempting to collect an alleged debt allegedly owed by Plaintiff.

                                 6 2.        The California legislature has determined that the banking and credit system and grantors of

                                 7           credit to consumers are dependent upon the collection of just and owing debts and that unfair

                                 8           or deceptive collection practices undermine the public confidence that is essential to the

                                 9           continued functioning of the banking and credit system and sound extensions of credit to

                                10           consumers. The Legislature has further determined that there is a need to ensure that debt

                                11           collectors exercise this responsibility with fairness, honesty, and due regard for the debtor’s
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12           rights, and that debt collectors must be prohibited from engaging in unfair or deceptive acts or
     COSTA MESA, CA 92626




                                13           practices.1

                                14 3.        The TCPA was designed to prevent calls and messages like the ones described herein, and to

                                15           protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints about abuses

                                16           of telephone technology – for example, computerized calls dispatched to private homes –

                                17           prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744

                                18           (2012).

                                19 4.        In enacting the TCPA, Congress intended to give consumers a choice as to how creditors and

                                20           telemarketers may call them, and made specific findings that “[t]echnologies that might allow

                                21           consumers to avoid receiving such calls are not universally available, are costly, are unlikely

                                22           to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, §

                                23           11. Toward this end, Congress found that:

                                24                     [b]anning such automated or prerecorded telephone calls to the home,
                                                       except when the receiving party consents to receiving the call or when
                                25                     such calls are necessary in an emergency situation affecting the health
                                                       and safety of the consumer, is the only effective means of protecting
                                26
                                                       telephone consumers from this nuisance and privacy invasion.
                                27

                                28
                                     1   Cal. Civ. Code §§ 1788.1 (a)-(b)
                                                                                       -2-
                                                                                    COMPLAINT
                                        Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 5 of 17


                                 1        Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at*

                                 2        4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

                                 3 5.     Congress also specifically found that “the evidence presented to the Congress indicates that

                                 4        automated or prerecorded calls are a nuisance and an invasion of privacy, regardless of the

                                 5        type of call . . .” Id. at §§ 12-13. See also, Mims, 132 S. Ct. at 744.

                                 6 6.     Plaintiff makes these allegations on information and belief, with the exception of those

                                 7        allegations that pertain to a plaintiff, or to a plaintiff’s counsel, which Plaintiff alleges on

                                 8        personal knowledge.

                                 9 7.     While many violations are described below with specificity, this Complaint alleges violations

                                10        of the statute cited in its entirety.

                                11 8.     Unless otherwise stated, all of the conduct alleged herein occurred in the County of Fresno,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12        State of California.
     COSTA MESA, CA 92626




                                13 9.     Any and all violations by Defendant were knowing, willful, and intentional, and Defendant

                                14        did not maintain procedures reasonably adapted to avoid such violations.

                                15 10. Unless otherwise indicated, the use of any Defendant’s name in this Complaint includes all

                                16        agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

                                17        sureties, subrogees, representatives, and insurers of each named defendant.

                                18                                          JURISDICTION AND VENUE

                                19 11.    This Court has personal jurisdiction over Defendant because each Defendant conducts

                                20        substantial business in the County of Fresno, State of California. Thus, Defendant have

                                21        sufficient minimum contacts with this state, and otherwise purposefully avail themselves of

                                22        the markets in this state to render the exercise of jurisdiction by this Court permissible under

                                23        traditional notions of fair play and substantial justice.

                                24 12.    This Court has subject matter jurisdiction over this action because the conduct complained of

                                25        herein occurred within the County of Fresno, State of California, and within the jurisdiction of

                                26        this Court.

                                27 13.    This action arises out of Defendant’ violations of the Rosenthal Fair Debt Collection Practices

                                28        Act (“RFDCPA”), California Civil Code §§ 1788, et seq.; the Telephone Consumer Protection

                                                                                      -3-
                                                                                   COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 6 of 17


                                 1       Act (“TCPA”), 47 U.S.C. §§ 227, et seq.; and acts of negligence.

                                 2 14.   Venue is proper in the Superior Court of California for the County of Fresno, Central

                                 3       Division, because Plaintiff resides in the City of Fresno, County of Fresno, State of California,

                                 4       which is within the jurisdiction of this Court.

                                 5                                                 PARTIES

                                 6 15.   Plaintiff is a natural person who resides in the City of Fresno, County of Fresno, State of

                                 7       California, from whom a debt collector sought to collect a consumer debt which was due and

                                 8       owing or alleged to be due and owing.

                                 9 16.   Plaintiff is a “debtor” as that term is defined under California Civil Code § 1788.2(h).

                                10 17.   In addition, Plaintiff is a “consumer” as that term is defined under 15 U.S.C. § 1692a(3).

                                11 18.   Defendant Synchrony Bank is a corporation organized and existing under the laws of the State
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12       of Delaware, with its principal office location in Draper, Utah.
     COSTA MESA, CA 92626




                                13 19.   At all times relevant, Defendant conducted business in the County of Fresno, State of

                                14       California.

                                15 20.   Defendant, during the ordinary course of business, regularly, on behalf of itself and/or others,

                                16       engages in “debt collection” as that term is defined under California Civil Code § 1788.2(b);

                                17       and is therefore, a “debt collector” as that term is defined under California Civil Code §

                                18       1788.2(c).

                                19 21.   This case involves money, property, or their equivalent, due or owing, or alleged to be due or

                                20       owing, from a natural person to another person, primarily for personal, family, or household

                                21       purposes. As such, this action involves a “consumer debt” incurred as the result of a

                                22       “consumer credit transaction” as those terms are defined under California Civil Code §

                                23       1788.2.

                                24 22.   The true names and capacities, whether individual, corporate (including officers and directors

                                25       thereof), associate, or otherwise, of the Doe Defendant, are unknown to Plaintiff. Thus,

                                26       Plaintiff sues these Defendants by such fictitious names pursuant to California Civil Procedure

                                27       Code § 474. Plaintiff is informed and believes, and alleges thereon, that each defendant

                                28       designated as a “Doe” is involved in, or is in some manner responsible, as a principal,

                                                                                    -4-
                                                                                 COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 7 of 17


                                 1       beneficiary, agent, co-conspirator, joint venturer, alter ego, third party beneficiary, or

                                 2       otherwise, for the agreements, transactions, events, and/or acts described herein, and thereby

                                 3       proximately caused injuries and damages to Plaintiff. Plaintiff requests that when the true

                                 4       names and capacities of these Doe Defendant are ascertained, they may be inserted in all

                                 5       subsequent proceedings, and that this action may proceed against them under their true names.

                                 6 23.   At all times mentioned herein, the Doe Defendants, 1 through 20, were agents or employees of

                                 7       each of their co-Defendant, and by engaging in the conduct alleged herein, each was acting

                                 8       within the scope of their authority as such agent or employee, and with the permission and

                                 9       consent of their co-Defendant, and each of them.

                                10                                        FACTUAL ALLEGATIONS

                                11 24.   At all times relevant, Plaintiff was and is an individual residing in the State of California.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12 25.   At all times relevant, Defendant did and continues to conduct business in the State of
     COSTA MESA, CA 92626




                                13       California.

                                14 26.   Sometime prior to October 2018, Plaintiff allegedly incurred financial obligations to

                                15       Defendant, in the form of money, property, or their equivalent, which is due or owing, or

                                16       alleged to be due or owing, by Plaintiff, who is a natural person, to Defendant. Thus, this

                                17       matter involves a “debt” as that term is defined under California Civil Code §1788.2(d); and

                                18       additionally, a “consumer debt” as defined under California Civil Code §1788.2(f) and 15

                                19       U.S.C. § 1692a(5), because the debt was allegedly incurred primarily for personal, family, or

                                20       household purposes.

                                21 27.   Sometime thereafter, Plaintiff allegedly fell behind in the payments allegedly owed on the

                                22       alleged debt. Plaintiff currently takes no position as to whether or not this alleged debt is or

                                23       was actually owed.

                                24 28.   As a result of the alleged debt, sometime around October 2018, Plaintiff began to receive

                                25       numerous telephone calls from Defendant in an attempt to collect the alleged debt. This

                                26       conduct by Defendant amounts to “debt collection” as that phrase is defined under California

                                27       Civil Code § 1788.2(b).

                                28

                                                                                    -5-
                                                                                 COMPLAINT
                                        Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 8 of 17


                                 1 29.    During the span of October 2018 through January 2019, Defendant placed numerous calls to

                                 2        Plaintiff’s cellular telephone number ending in “4705” from various numbers, including

                                 3        numbers with area codes that appeared to Plaintiff to be calls from several different states,

                                 4        including North Carolina, Georgia, and Texas, among others.

                                 5 30.    Through this conduct, Defendant has violated 15 U.S.C. §§ 1692e and 1692e(10) by using

                                 6        deceptive means in connection with its collection or attempts to collect an alleged debt or

                                 7        obtain information from a consumer. These sections are incorporated into the Rosenthal Act

                                 8        through Cal. Civ. Code § 1788.17. Thus, Defendant has violated Cal. Civ. Code § 1788.17.

                                 9 31.    Through this conduct, Defendant has violated 15 U.S.C. § 1692f by using unfair or

                                10        unconscionable means in attempt to collect an alleged debt from Plaintiff. This section is

                                11        incorporated into the Rosenthal Act through Cal. Civ. Code § 1788.17. Thus, Defendant has
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12        violated Cal. Civ. Code § 1788.17.
     COSTA MESA, CA 92626




                                13 32.    In addition, during the span of October 2018 through January 2019, Defendant placed several

                                14        calls to Plaintiff before 8:00 a.m. and after 9:00 p.m. in attempt to collect upon an alleged

                                15        debt.

                                16 33.    Through this conduct, Defendant violated 15 U.S.C. § 1692c(a)(2) by placing initiating

                                17        telephonic communications at inconvenient times before to 8:00 a.m. or after 9:00 p.m.. This

                                18        section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17. Therefore,

                                19        Defendant has also violated Cal. Civ. Code § 1788.17 of the RFDCPA.

                                20 34.    Through this conduct, Defendant engaged in conduct the natural consequence is which to

                                21        harass, oppress, or abuse any person in violation of 15 U.S.C. § 1692d. This section is

                                22        incorporated into the Rosenthal Act through Cal. Civ. Code § 1788.17. Thus, Defendant has

                                23        violated Cal. Civ. Code § 1788.17.

                                24 35.    Through this conduct, Defendant has violated 15 U.S.C. § 1692f by using unfair or

                                25        unconscionable means in attempt to collect an alleged debt from Plaintiff. This section is

                                26        incorporated into the Rosenthal Act through Cal. Civ. Code § 1788.17. Thus, Defendant has

                                27        violated Cal. Civ. Code § 1788.17.

                                28 //

                                                                                  -6-
                                                                               COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 9 of 17


                                 1 36.   In January 2019, Plaintiff demanded that Defendant cease further phone calls and informed

                                 2       Defendant that it was inconvenient for Plaintiff to receive phone calls during working hours.

                                 3 37.   However, despite this explicit request to cease communications with Plaintiff, Defendant

                                 4       continued to repeatedly place calls to Plaintiff through the month of January.

                                 5 38.   Each of the abovementioned telephone calls from Defendant to Plaintiff were attempts to

                                 6       collect upon an alleged debt and thus, “debt collection,” as that phrase is defined under

                                 7       California Civil Code § 1788.2(b).

                                 8 39.   Through this conduct, Defendant violated 15 U.S.C. § 1692c, by initiating communications

                                 9       with Plaintiff after Defendant was asked to cease further communication and Defendant was

                                10       informed that it was inconvenient for Plaintiff to receive calls during working hours.

                                11 40.   Through this conduct, Defendant violated 15 U.S.C. § 1692d, by engaging in conduct the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12       natural consequence of which was to harass, oppress, and abuse Plaintiff in connection with
     COSTA MESA, CA 92626




                                13       the collection of an alleged debt. This section is incorporated into the RFDCPA through

                                14       California Civil Code § 1788.17; thus, Defendant acted in violation of the RFDCPA.

                                15 41.   Through this conduct, Defendant violated 15 U.S.C. § 1692d(5), by engaging in conduct the

                                16       natural consequence of which was to cause a telephone to ring or engaging any person in

                                17       telephone conversation repeatedly or continuously with the intent to annoy, abuse, or harass

                                18       any person at the called number. This section is incorporated into the RFDCPA through

                                19       California Civil Code § 1788.17; thus, Defendant acted in violation of the RFDCPA.

                                20 42.   Through this conduct, Defendant violated California Civil Code § 1788.17, by using unfair

                                21       and unconscionable means to collect upon an alleged debt. This section is incorporated into

                                22       the RFDCPA through California Civil Code § 1788.17; thus, Defendant acted in violation of

                                23       the RFDCPA.

                                24 43.   As a result of Defendant’s willful unfair, oppressive, and abusive conduct described above in

                                25       connection with Defendant’s debt collection activity, Plaintiff suffers and continues to suffer

                                26       actual damages. Plaintiff has suffered emotional distress by way of stress, frustration, anxiety,

                                27       humiliation, embarrassment, anger, annoyance, and lost time and incurred expense as a result

                                28       of Defendant’s above-mentioned conduct in violation of the RFDCPA.

                                                                                   -7-
                                                                                COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 10 of 17


                                 1 44.   In each of the above-referenced calls to Plaintiff’s cellular telephone, Defendant used an

                                 2       automatic telephone dialing system (“ATDS”) as defined under 47 U.S.C. § 227(a)(1), and

                                 3       prohibited under 47 U.S.C. § 227(b)(1)(A).

                                 4 45.   Defendant’s ATDS has the capacity to store or produce telephone numbers to be called using

                                 5       a random or sequential number generator. Such capacity is evidenced by the systematic and

                                 6       repetitive telephone calls persisting after Plaintiff’s requests that Defendant cease such calls

                                 7       and Plaintiff’s notice to Defendant that it was inconvenient for Plaintiff to receive such calls

                                 8       during working hours.

                                 9 46.   Defendant’s ATDS has the capacity to, and does, dial telephone number stored as a list or in a

                                10       database without human intervention.

                                11 47.   The telephone number that Plaintiff was reached at was assigned to a cellular telephone
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12       service for which Plaintiff incurs a charge for incoming calls, pursuant to 47 U.S.C.
     COSTA MESA, CA 92626




                                13       § 227(b)(1).

                                14 48.   These unwanted telephone calls each constitutes a call that was not for emergency purposes as

                                15       defined under 47 U.S.C. § 227(b)(1)(A)(i).

                                16 49.   Plaintiff expressly revoked any purported consent to receive calls on Plaintiff’s cellular

                                17       telephone, pursuant to 47 U.S.C. § 227(b)(1)(A).

                                18 50.   The telephonic communication by Defendant, or its agent(s), violated 47 U.S.C. § 227(b)(1).

                                19 51.   Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of a legally

                                20       protected interest in privacy, which is specifically addressed and protected by the TCPA.

                                21 52.   Plaintiff was frustrated and distressed that Defendant continued to place unwanted calls to

                                22       Plaintiff using an ATDS, caused Plaintiff nuisance and lost time.

                                23 53.   Defendant’s continuous calls to Plaintiff’s cellular telephone were unsolicited and initiated

                                24       without Plaintiff’s permission or consent. In fact, any such consent was expressly revoked by

                                25       Plaintiff when she demanded that Defendant cease such calls.

                                26 54.   Through the aforementioned conduct, Defendant has violated 47 U.S.C. § 227(b)(1)(A)(iii).

                                27 //

                                28 //

                                                                                   -8-
                                                                                COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 11 of 17


                                 1                                      FIRST CAUSE OF ACTION FOR

                                 2       VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT (“RFDCPA”)

                                 3                                    CAL. CIV. CODE §§ 1788, ET SEQ.

                                 4 55.    Plaintiff repeats, re-alleges, and incorporates by reference, all of the above paragraphs of this

                                 5        Complaint as though fully stated herein.

                                 6 56.    The foregoing acts and omissions constitute numerous and multiple violations of the RFDCPA

                                 7        by Defendant.

                                 8 57.    As a result of each and every violation of the RFDCPA, Plaintiff is entitled to any actual

                                 9        damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages for any knowing or

                                10        willful violation, in an amount up to $1,000.00, pursuant to Cal. Civ. Code § 1788.30(b); and

                                11        reasonable attorney’s fees and costs pursuant to Cal. Civ. Code § 1788.30(c), from Defendant.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12                                SECOND CAUSE OF ACTION FOR NEGLIGENT
     COSTA MESA, CA 92626




                                13             VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT (“TCPA”)

                                14                                        47 U.S.C. §§ 227, ET SEQ.

                                15 58.    Plaintiff repeats, re-alleges, and incorporates by reference, all of the above paragraphs of this

                                16        Complaint as though fully stated herein.

                                17 59.    The foregoing acts and omissions constitute negligent violations of the TCPA, including but

                                18        not limited to each and every one of the above-cited provisions of the TCPA, pursuant to 47

                                19        U.S.C. § 227, et seq.

                                20 60.    As a result of Defendant’ negligent violations of the TCPA, Plaintiff is entitled to an award of

                                21        $500.00 in statutory damages for each and every violation, pursuant to 47 U.S.C. §

                                22        227(b)(3)(B).

                                23                        THIRD CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL

                                24             VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT (“TCPA”)

                                25                                        47 U.S.C. §§ 227, ET SEQ.

                                26 61.    Plaintiff repeats, re-alleges, and incorporates by reference, all of the above paragraphs of this

                                27        Complaint as though fully stated herein.

                                28 62.    The foregoing acts and omissions constitute knowing and/or willful violations of the TCPA,

                                                                                    -9-
                                                                                 COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 12 of 17


                                 1       including but not limited to each and every one of the above-cited provisions of the TCPA,

                                 2       pursuant to 47 U.S.C. §§ 227, et seq.

                                 3 63.   As a result of Defendant’ knowing and/or willful violations of the TCPA, Plaintiff is entitled

                                 4       to treble damages up to $1,500.00 for each and every violation, pursuant to 47 U.S.C. §

                                 5       227(b)(3)(C).

                                 6                                    FOURTH CAUSE OF ACTION FOR

                                 7                                                NEGLIGENCE

                                 8 64.   Plaintiff repeats, re-alleges, and incorporates by reference, all of the above paragraphs of this

                                 9       Complaint as though fully stated herein.

                                10 65.   Defendant owed a duty of care to Plaintiff to reasonably protect Plaintiff’s privacy rights, and

                                11       to avoid contacting Plaintiff after receiving a Cease and Desist Letter from Plaintiff’s attorney.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12 66.   Defendant breached their duty of care by continuing to contact Plaintiff directly on multiple
     COSTA MESA, CA 92626




                                13       occasions after having been put on notice that Plaintiff was represented by counsel, and that

                                14       Defendant should direct all communications to Plaintiff’s attorney and cease contact with

                                15       Plaintiff.

                                16 67.   By continuing to contact Plaintiff directly, Defendant actually and proximately caused injuries

                                17       to Plaintiff in that the telephone calls initiated by Defendant were an invasion of Plaintiff’s

                                18       privacy.

                                19 68.   Plaintiff suffered damages in the form of invasion of privacy and harassment.

                                20 69.   Plaintiff believes and alleges that Defendant’ conduct constitutes oppressive, malicious, gross,

                                21       and wantonly negligent behavior, which demonstrates Defendant’s conscious disregard for the

                                22       rights of Plaintiff. As such, Plaintiff is entitled to recover punitive damages from Defendant in

                                23       an amount according to proof at trial.

                                24                                          PRAYER FOR RELIEF

                                25         WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and each of

                                26 them, as follows:

                                27         •   that Defendant’ wrongful conduct be adjudged and decreed to violate the consumer
                                28             protection statutes raised herein; and

                                                                                    - 10 -
                                                                                  COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 13 of 17


                                 1         •   that Defendant be enjoined from continuing the wrongful conduct alleged herein and be
                                 2             required to comply with all applicable laws.

                                 3      VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT (“RFDCPA”)

                                 4                                    CAL. CIV. CODE §§ 1788, ET SEQ.

                                 5         •   An award of actual damages, in an amount to be determined at trial, pursuant to Cal.
                                 6             Civ. Code § 1788.30(a);

                                 7         •   an award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code § 1788.30(b);
                                 8         •   an award of costs of litigation and reasonable attorney’s fees, pursuant to Cal. Civ.
                                 9             Code § 1788.30(c); and

                                10         •   any other such relief as this Court deems just and proper.
                                11                                 NEGLIGENT VIOLATIONS OF THE TCPA
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12                                         47 U.S.C. §§ 227, ET SEQ.
     COSTA MESA, CA 92626




                                13         •   As a result of Defendant’ negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks
                                14             $500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

                                15             227(b)(3)(B);

                                16         •   injunctive relief prohibiting such future misconduct, pursuant to 47 U.S.C. §
                                17             227(b)(3)(A); and

                                18         •   any other such relief as this Court deems just and proper.
                                19                      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA

                                20                                         47 U.S.C. §§ 227, ET SEQ.

                                21         •   As a result of Defendant’ knowing and/or willful violations of 47 U.S.C. § 227(b)(1),
                                22             Plaintiff seeks $1,500.00 in statutory damages, for each and every violation, pursuant to

                                23             47 U.S.C. § 227(b)(3)(B);

                                24         •   injunctive relief prohibiting such future misconduct, pursuant to 47 U.S.C. §
                                25             227(b)(3)(A); and

                                26         •   any other such relief as this Court deems just and proper.
                                27 //

                                28 //

                                                                                   - 11 -
                                                                                 COMPLAINT
                                     Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 14 of 17


                                 1                                               NEGLIGENCE

                                 2         •   A judgement against each Defendant for general and compensatory damages in an
                                 3             amount to be proven at trial;

                                 4         •   punitive damages in an amount to be determined at trial;
                                 5         •   prejudgment interest in an amount to be determined at trial, pursuant to California Code
                                 6             § 3287(a); and

                                 7         •   any other such relief as this Court deems just and proper.
                                 8                                              TRIAL BY JURY

                                 9 70.   Pursuant to the Seventh Amendment to the Constitution of the United States of America,

                                10       Plaintiff is entitled to and demands a trial by jury.

                                11
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                12 Dated: March 27, 2019                                 Respectfully submitted,
     COSTA MESA, CA 92626




                                13                                                       KAZEROUNI LAW GROUP, APC

                                14

                                15                                                 By:
                                                                                            ABBAS KAZEROUNIAN, ESQ.
                                16                                                          MONA AMINI, ESQ.
                                                                                            Attorneys for Plaintiff
                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                    - 12 -
                                                                                  COMPLAINT
                                                                                                                                                                   CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                        FOR COURT USE ONLY
                 Case 1:19-cv-00593-AWI-EPG
     Abbas Kazerounian,                                   Document
                         Esq. (249203); Mona Amini, Esq. (296829)                        1-1 Filed 05/03/19 Page 15 of 17
     KAZEROUNI LAW GROUP, APC                                                                                                        E-FILED
     245 Fischer Ave., Unit D1
     Costa Mesa, CA 92626                                                                                                  3/29/2019 3:02 PM
      TELEPHONE NO.:
                      (800) 400-6808)           FAX NO.:
                                                         (800) 520-5523
 ATTORNEY FOR (Name):
                      Plaintiff, Angelica Figueroa                                                                    Superior Court of California
SUPERIOR COURT OF CALIFORNIA, COUNTY OF FRESNO                                                                               County of Fresno
     STREET ADDRESS: 1130 O Street
                                                                                                                        By: R. McCarley, Deputy
       MAILING ADDRESS:
       CITY AND ZIP CODE:
                            Fresno, CA 93721
           BRANCH NAME:
                            B.F. Sisk Courthouse
     CASE NAME:
     Angelica Figueroa v. Synchrony Bank
                                                                                                                CASE NUMBER:
       CIVIL CASE COVER SHEET                                     Complex Case Designation
         Unlimited       ✔ Limited
                                                       Counter              Joinder
                                                                                                                    19CECL03135
         (Amount           (Amount
                                                                                         JUDGE:
         demanded          demanded is          Filed with first appearance by defendant
         exceeds $25,000)  $25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:

                              Items 1–6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
      Auto Tort                                           Contract                                       Provisionally Complex Civil Litigation
             Auto (22)                                            Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400–3.403)
             Uninsured motorist (46)                              Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                    Other collections (09)                       Construction defect (10)
      Damage/Wrongful Death) Tort                                 Insurance coverage (18)                      Mass tort (40)
            Asbestos (04)                                       Other contract (37)                             Securities litigation (28)
             Product liability (24)                       Real Property                                         Environmental/Toxic tort (30)
             Medical malpractice (45)                           Eminent domain/Inverse                          Insurance coverage claims arising from the
           Other PI/PD/WD (23)                                  condemnation (14)                               above listed provisionally complex case
                                                                Wrongful eviction (33)                          types (41)
      Non-PI/PD/WD (Other) Tort
             Business tort/unfair business practice (07)      Other real property (26)                   Enforcement of Judgment
             Civil rights (08)                           Unlawful Detainer                                     Enforcement of judgment (20)
             Defamation (13)                                  Commercial (31)                            Miscellaneous Civil Complaint
             Fraud (16)                                           Residential (32)                             RICO (27)
             Intellectual property (19)                           Drugs (38)                                   Other complaint (not specified above) (42)
             Professional negligence (25)                 Judicial Review                                Miscellaneous Civil Petition
       ✔   Other non-PI/PD/WD tort (35)                         Asset forfeiture (05)
                                                                                                               Partnership and corporate governance (21)
      Employment                                                  Petition re: arbitration award (11)
                                                                                                               Other petition (not specified above) (43)
           Wrongful termination (36)                              Writ of mandate (02)
             Other employment (15)                                Other judicial review (39)
2. This case         is      ✔ is not      complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties        d.      Large number of witnesses
   b.       Extensive motion practice raising difficult or novel  e.      Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   c.       Substantial amount of documentary evidence            f.      Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a. ✔ monetary b.              nonmonetary; declaratory or injunctive relief c. punitive
4.    Number of causes of action (specify): 3 - violations of (1) Civ. Code §§ 1788, et seq. (2) 47 U.S.C. §§ 227, et seq.
5.    This case         is    ✔ is not    a class action suit.                                          and (3) Negligence
6.    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:      3/27/2019
           Mona Amini, Esq.
                                   (TYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                             NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page 1 of 2
                                                                                                                    Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
Form Adopted for Mandatory Use
  Judicial Council of California
                                                          CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                             www.courtinfo.ca.gov
                     Case 1:19-cv-00593-AWI-EPG   Document 1-1 Filed 05/03/19  Page 16 of 17                                          CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER  SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)–Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                         Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach–Seller                Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                  case type listed above) (41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case–Seller Plaintiff                   Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                        County)
          Asbestos Personal Injury/
                Wrongful Death                               Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                   Administrative Agency Award
          Medical Malpractice–                           Other Coverage                                         (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                      Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                             Other Enforcement of Judgment
                                                Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                            above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                         Declaratory Relief Only
                                                         Writ of Possession of Real Property                Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                     harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                          Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                    Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                  Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                            Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer
                                                                                                                 (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                    Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)               above) (43)
           (13)                                 Judicial Review                                             Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ–Administrative Mandamus                       Election Contest
         Other Professional Malpractice                  Writ–Mandamus on Limited Court                     Petition for Name Change
              (not medical or legal)                         Case Matter                                    Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ–Other Limited Court Case                            Claim
Employment                                                   Review                                         Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal–Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                             Page 2 of 2
                                                    CIVIL CASE COVER SHEET
                    Case 1:19-cv-00593-AWI-EPG Document 1-1 Filed 05/03/19 Page 17 of 17
                                                                                                         FOR COURTUSE ONLY
               SUPERIOR COURT 0F CALIFORNIA                           o   COUNTY or FRESNO
                          Civil    Limited Department, Central Division
                                            1130 "O" Street
                                                                                                          le d
                                                                                                         FT
                                    Fresno, California 93724- 0002
                                            (559) 457 1900                                               3/29/20] 9                              -




                                                                                                               Fresno county
TITLE   OF CASE:
                                                                                                         By System
           '




                              Angelica Figueroa           vs.   Synchrony Bank                                      7




                                                                  '                 ‘




                                                                                                         CASE NUMBER:
                        NOTICE OF CASE            MANAGEMENT CONFERENCE                                                  ”Cinemas

To   All       Paﬂies   and   The'ir   Aﬂorneys     of   Record:                                          Mona   Amini
                                                                                                          Kazerouni Law Group APC
                                                                                                          245 Fisch‘er Avenue Unit D1
                                                                                                          Costa Mesa CA 926 26




You ore required              to   appear 01 o Case Management Conference on 7/31/20] 9                          01 3:30   PM       '




                                                                                                                                        in   D epaﬂment 402
                                          1130   ‘0‘ Street, Fresno, California.
of The Court located                .01



You     mus’r     comply with The requirements                  set forth in Fresno Superior Copr’r Local Rule 2.1      .4.



Failure 10        appear      d1 1he conference           may result in imposiﬁon         of sanctions, waiver of jury     Trial,       or   o ther adverse
consequences.

Defendants: Appearance of The Case Management Conference does‘ nof-excuse you from ho ling 10 file your
response in proper legal form within 30 days offer The Summons is sewed on you. You could lose the case if you
do no’r file your response on time. If you do n01 know on attorney, 0nd do not hove one you m0 y coll on
oﬁorney referral service or a legal aide office (listed In the phone book).

IMPORTANT: This hearing'Is n_oi a trial. H Is for the Couﬂ 10'Inquire as to the                         status of the    case and              to    determine
what future beams, including a trial date, need to be set.


                                                                            DECLARATION
Ideclare under penalty of perjury under The lows of fh'e‘ State of California that gave o copy of            I
                                                                                                                                              the‘   Notice of
Case Management Conference ’ro The person who presented This case for filing.


Date:            3/29/2019                                            Clerk,   by   Sonlﬂa Lout     €b
                                                                                                    /                                                  ,   Depu1y




CV'15vR02'18                                NOTICE OF CASE MANAGEMENT CONFERENCE                                                               Local Rule 2.1   .4
